Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claims 1 is directed to a series of steps, and therefore is a process.
Claims 11 and 16 are directed to a system with multiple components, and therefore is a machine.
Independent Claims
Step 2A Prong One
Claim 1 recites a series of steps to match locations and times for users to meet on a trip.
Claims 11 and 16 are directed to a system of components to match location and time for users to meet on a trip
The limitation of Claim 1 recites:
A method, comprising: 
determining a location associated with a trip of a first user, wherein the first user is associated with a first user account; 
determining a time associated with the trip of the first user to the location; 
generating a first location profile associated with the first user account, based upon the location and the time, wherein the first location profile comprises one or more locations associated with the first user and one or more times corresponding to the one or more locations; 
determining a plurality of user accounts having a relationship with the first user account; 
comparing a plurality of location profiles, associated with the plurality of user accounts, with the first location profile; 
determining that one or more location profiles, associated with one or more user accounts of the plurality of user accounts, are associated with one or more second locations and one or more second times that match the location and the time, wherein the plurality of location profiles comprises the one or more location profiles; and 
responsive to determining that the one or more second locations and the one or more second times match the location and the time, transmitting a notification to a first client ... associated with the first user account, wherein the notification is indicative of the one or more second locations and the one or more second times matching the location and the time.  

The limitations of Claim 11 recites:
...  comprising: 
...; and  
OA11994US0043......... instructions that when executed... cause performance of operations, the operations comprising: 
determining a location associated with a trip of a first user, wherein the first user is associated with a first user account; 
determining a time associated with the trip of the first user to the location; 
generating a first location profile associated with the first user account, based upon the location and the time, wherein the first location profile comprises one or more locations associated with the first user and one or more times corresponding to the one or more locations; 
determining a plurality of user accounts having a relationship with the first user account; 
comparing a plurality of location profiles, associated with the plurality of user accounts, with the first location profile; 
determining that one or more location profiles, associated with one or more user accounts of the plurality of user accounts, are associated with one or more second locations and one or more second times that match the location and the time, wherein the plurality of location profiles comprises the one or more location profiles; and 
responsive to determining that the one or more second locations and the one or more second times match the location and the time, transmitting a notification to a first client ... associated with the first user account, wherein the notification is indicative of the one or more second locations and the one or more second times matching the location and the time.  

The limitations of Claim 16 recites:
... instructions that when executed cause performance of operations, the operations comprising:  
OA11994US0045determining a location associated with a trip of a first user, wherein the first user is associated with a first user account;
determining a time associated with the trip of the first user to the location; 
generating a first location profile associated with the first user account, based upon the location and the time, wherein the first location profile comprises one or more locations associated with the first user and one or more times corresponding to the one or more locations; 
determining a plurality of user accounts having a relationship with the first user account; 
comparing a plurality of location profiles, associated with the plurality of user accounts, with the first location profile; 
determining that one or more location profiles, associated with one or more user accounts of the plurality of user accounts, are associated with one or more second locations and one or more second times that match the location and the time, wherein the plurality of location profiles comprises the one or more location profiles; and 
responsive to determining that the one or more second locations and the one or more second times match the location and the time, transmitting a notification to a first client ... associated with the first user account, wherein the notification is indicative of the one or more second locations and the one or more second times matching the location and the time.  

The claim limitations as drafted, recite a process, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), such as comparing schedules in order for two people to meet on a trip. The generic computer implementations (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements:
First client device (claims 1 and 11 and 16)
Computing device (Claim 11)
Processor (Claims 11 and 16)
Memory (Claim 11)
Non transitory machine readable medium (claim 16)

These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). Therefore the claims recite an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Furthermore, the receiving of requests over a network is considered well-understood routine and conventional (see MPEP 2106.05(d) Part II(i)). The claims are ineligible.

Dependent Claims
Step 2A Prong One
Dependent claims 2-10, 12-15, and 17-20 further recite the same abstract ideas recited in Claim 1 and 11 and 16, respectively. They further limit the series of steps/system to match location and time for users to meet on a trip.
The following limitations discuss assigning weights to user accounts:
Claim 2: The method of claim 1, comprising: 
assigning a plurality of weights to a second plurality of user accounts, wherein the second plurality of user accounts comprises the plurality of user accounts; 
determining that each weight of a second plurality of weights associated with the plurality of user accounts is higher than a weight threshold; and  
responsive to the determining that each weight of the second plurality of weights is higher than the weight threshold, selecting the plurality of location profiles for comparison with the first location profile.  
Claim 12: The ... of claim 11, the operations comprising: 
assigning a plurality of weights to a second plurality of user accounts, wherein the second plurality of user accounts comprises the plurality of user accounts; 
determining that each weight of a second plurality of weights associated with the plurality of user accounts is higher than a weight threshold; and 
 responsive to the determining that each weight of the second plurality of weights is higher than the weight threshold, selecting the plurality of location profiles for comparison with the first location profile.  
Claim 17: The ... of claim 16, the operations comprising: 
assigning a plurality of weights to a second plurality of user accounts, wherein the second plurality of user accounts comprises the plurality of user accounts; 
determining that each weight of a second plurality of weights associated with the plurality of user accounts is higher than a weight threshold; and 
responsive to the determining that each weight of the second plurality of weights is higher than the weight threshold, selecting the plurality of location profiles for comparison with the first location profile.  
Claim 3: The method of claim 2, wherein: 
each weight of the plurality of weights is assigned to a user account of the second plurality of user accounts based upon an amount of communication between the first user account and the user account.  
Claim 13: The ... of claim 12, wherein: 
each weight of the plurality of weights is assigned to a user account of the second plurality of user accounts based upon an amount of communication between the first user account and the user account.  
Claim 18: The ... of claim 17, wherein: 
each weight of the plurality of weights is assigned to a user account of the second plurality of user accounts based upon an amount of communication between the first user account and the user account.  
The following limitations discuss displaying hotel reservations associated with user accounts:
Claim 4: The method of claim 1, comprising: 
determining one or more hotels associated with the one or more second locations of the one or more user accounts; 
controlling ... to display one or more selectable inputs corresponding to the one or more hotels; 
receiving a first selectable input, ..., corresponding to a first hotel of the one or more hotels; and 
controlling ... to display a hotel reservation ... associated with the first hotel.  
Claim 14: The ... of claim 11, the operations comprising: 
determining one or more hotels associated with the one or more second locations of the one or more user accounts; 
controlling ... to display one or more selectable inputs corresponding to the one or more hotels; 
receiving a first selectable input, ..., corresponding to a first hotel of the one or more hotels; and 
controlling ... to display a hotel reservation ... associated with the first hotel. 
 Claim 19: The ... of claim 16, the operations comprising: 
determining one or more hotels associated with the one or more second locations of the one or more user accounts; 
controlling ... to display one or more selectable inputs corresponding to the one or more hotels; 
receiving a first selectable input, ..., corresponding to a first hotel of the one or more hotels; and 
controlling ... to display a hotel reservation ... associated with the first hotel.  
The following limitations discuss the destination locations and notifications:
Claim 5: The method of claim 1, comprising: 
determining one or more destination locations associated with the location; 
controlling ... to display one or more indications of the one or more destination locations; 
receiving, ..., one or more inputs corresponding to a first destination option of the one or more destination options and a second user account of the one or more user accounts; and 
transmitting a second notification to a second client ... associated with the second user account, wherein the second notification is indicative of the first destination option and the first user account.  
Claim 15: The ... of claim 11, the operations comprising: 
determining one or more destination locations associated with the location; 
controlling ... to display one or more indications of the one or more destination locations; 
receiving, ..., one or more inputs corresponding to a first destination option of the one or more destination options and a second user account of the one or more user accounts; and 
transmitting a second notification to a second client ... associated with the second user account, wherein the second notification is indicative of the first destination option and the first user account.  
Claim 20: The ... of claim 16, the operations comprising: 
determining one or more destination locations associated with the location; 
controlling ... to display one or more indications of the one or more destination locations; 
receiving, ..., one or more inputs corresponding to a first destination option of the one or more destination options and a second user account of the one or more user accounts; and 
transmitting a second notification to a second client ... associated with the second user account, wherein the second notification is indicative of the first destination option and the first user account.
The following limitations discuss displaying weather indications:
Claim 6: The method of claim 1, comprising: 
determining one or more items associated with one or more determined weather conditions of the location during the time; and  
controlling ... to display one or more indications of the one or more items.  
The following limitations discuss the times of availability:	
Claim 7: The method of claim 1, comprising: 
determining one or more third times associated with an availability of a second user associated with a second user account of the one or more user accounts; 
controlling ... to display one or more indications of the one or more third times; 
receiving, ..., an input corresponding to a first time of the one or more third times; and 
transmitting a second notification to a second client ... associated with the second user account, wherein the second notification is indicative of the first time and the first user account.  
The following limitations discuss a calendar:	
Claim 8: The method of claim 1, comprising: 
monitoring a ... calendar associated with the first user account, wherein the location and the time are determined by identifying the location and the time in the ... calendar.  
The following limitations discuss determining time and location via email:	
Claim 9: The method of claim 1, comprising: 
monitoring ... messages associated with the first user account, wherein the location and the time are determined by identifying the location and the time in the ... messages.  
The following limitations discuss determining time and location via social network activity:	
Claim 10: The method of claim 1, comprising: 
monitoring social ... activity associated with the first user account, wherein the location and the time are determined by identifying the location and the time in a social ... message associated with the social network activity.  
The claim limitations as drafted, recite a process that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people) such as comparing schedules in order for two people to meet on a trip. The re-recitation of additional elements (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims re-recite the following additional elements:
graphical user interface (claims 4-7, 14-15, and 19-20)
hotel reservation interface (claims 4, 14 and 19)
first client device (claim 4-7, 14-15 and 19-20)
second client device (claims 5, 7, 15 and 20)
web-based calendar (claim 8)
email message (claim 9)
social network account (claim 10)
computing device (claim 12-15)
non-transitory machine readable medium (claims 17-20)
These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually or as a combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).  Therefore the claims recite an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 8, 11 and 16 are rejected under 35 U.S.C. 102 (a)(1) and 102(a)(2) as being anticipated by Bhogal (US20090106077A1).

Claim 1 recites, A method, comprising: 
determining a location associated with a trip of a first user, wherein the first user is associated with a first user account; (Bhogal, Par. 0013)
determining a time associated with the trip of the first user to the location; (Bhogal, Par. 0013)
generating a first location profile associated with the first user account, based upon the location and the time, wherein the first location profile comprises one or more locations associated with the first user and one or more times corresponding to the one or more locations; (Bhogal, Par. 0013)
determining a plurality of user accounts having a relationship with the first user account;(Bhogal, Par. 0014)
comparing a plurality of location profiles, associated with the plurality of user accounts, with the first location profile; (Bhogal, Par. 0014) 
determining that one or more location profiles, associated with one or more user accounts of the plurality of user accounts, are associated with one or more second locations and one or more second times that match the location and the time, wherein the plurality of location profiles comprises the one or more location profiles; (Bhogal, Par. 0014) and 
responsive to determining that the one or more second locations and the one or more second times match the location and the time, transmitting a notification to a first client device associated with the first user account, wherein the notification is indicative of the one or more second locations and the one or more second times matching the location and the time.  (Bhogal, Par. 0015 and 0027)

Bhogal, in Par. 0013, teaches that a user has travel plans which includes information regarding time and locations during travel and that these can be automatically entered into the electronic calendar. Bhogal, in Par. 0014, teaches that travel plans are checked against the contact in the meeting list and based on the parameters, the process determines possibilities for in-transit meetings. Bhogal, in par. 0015 and par. 0027, teaches that when there is a match for meetings between users and contacts then the user is presented with proposed meetings and that the notifications are sent via SMS or email (i.e. client device)

Claim 8 recites, The method of claim 1, comprising: 
monitoring a web-based calendar associated with the first user account, wherein the location and the time are determined by identifying the location and the time in the web-based calendar.  (Bhogal, Par. 0016)

Claim 11 recites, A computing device comprising: 
a processor; and  
OA11994US0043memory comprising processor-executable instructions that when executed by the processor cause performance of operations, the operations comprising: 
determining a location associated with a trip of a first user, wherein the first user is associated with a first user account; 
determining a time associated with the trip of the first user to the location; 
generating a first location profile associated with the first user account, based upon the location and the time, wherein the first location profile comprises one or more locations associated with the first user and one or more times corresponding to the one or more locations; 
determining a plurality of user accounts having a relationship with the first user account; 
comparing a plurality of location profiles, associated with the plurality of user accounts, with the first location profile; 
determining that one or more location profiles, associated with one or more user accounts of the plurality of user accounts, are associated with one or more second locations and one or more second times that match the location and the time, wherein the plurality of location profiles comprises the one or more location profiles; and 
responsive to determining that the one or more second locations and the one or more second times match the location and the time, transmitting a notification to a first client device associated with the first user account, wherein the notification is indicative of the one or more second locations and the one or more second times matching the location and the time.  

Claim 11 is substantially similar to rejected claim 1 above with exception to the computer component which is taught by Bhogal in Par. 0032-0034

Claim 16 recites, A non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations, the operations comprising:  
OA11994US0045determining a location associated with a trip of a first user, wherein the first user is associated with a first user account;
determining a time associated with the trip of the first user to the location; 
generating a first location profile associated with the first user account, based upon the location and the time, wherein the first location profile comprises one or more locations associated with the first user and one or more times corresponding to the one or more locations; 
determining a plurality of user accounts having a relationship with the first user account; 
comparing a plurality of location profiles, associated with the plurality of user accounts, with the first location profile; 
determining that one or more location profiles, associated with one or more user accounts of the plurality of user accounts, are associated with one or more second locations and one or more second times that match the location and the time, wherein the plurality of location profiles comprises the one or more location profiles; and 
responsive to determining that the one or more second locations and the one or more second times match the location and the time, transmitting a notification to a first client device associated with the first user account, wherein the notification is indicative of the one or more second locations and the one or more second times matching the location and the time.  

Claim 16 is substantially similar to rejected claim 1 above with exception to the computer component which is taught by Bhogal in Par. 0032-0034.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal (US20090106077A1) and in further view of Anderson (US 20190019127 A1).

Claim 2 recites, The method of claim 1, comprising: 
assigning a plurality of weights to a second plurality of user accounts, wherein the second plurality of user accounts comprises the plurality of user accounts; (Anderson, Par. 0014)
determining that each weight of a second plurality of weights associated with the plurality of user accounts is higher than a weight threshold; and  (Anderson, Par. 0028)
OA11994US0041responsive to the determining that each weight of the second plurality of weights is higher than the weight threshold, selecting the plurality of location profiles for comparison with the first location profile.  (Anderson, par. 0028)

	Bhogal teaches the limitations of claim 1. Additionally, Bhogal, in par. 0024, teaches assigning priorities to contacts in the meeting list for the meeting. 
However, it does not explicitly teach the limitations of claim 2 regarding as assigning a plurality of weights and determining if a weight is higher than a threshold for comparison.
	Anderson, in par. 0014, teaches a meeting scheduler program in which users are given a criticality score to identify the importance of a member to be included in a meeting/email. Anderson, in 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the comparing and prioritizing of contacts of Bhogal to include scores and a threshold, as taught by Anderson, in order to include only people who are important for the meeting. (Anderson, Par. 0014)

Claim 12 recites, The computing device of claim 11, the operations comprising: 
assigning a plurality of weights to a second plurality of user accounts, wherein the second plurality of user accounts comprises the plurality of user accounts; 
determining that each weight of a second plurality of weights associated with the plurality of user accounts is higher than a weight threshold; and 
 OA11994US0044responsive to the determining that each weight of the second plurality of weights is higher than the weight threshold, selecting the plurality of location profiles for comparison with the first location profile.  

Claim 12 is substantially similar to rejected claim 2 above.

Claim 17 recites, The non-transitory machine readable medium of claim 16, the operations comprising: 
assigning a plurality of weights to a second plurality of user accounts, wherein the second plurality of user accounts comprises the plurality of user accounts; 
determining that each weight of a second plurality of weights associated with the plurality of user accounts is higher than a weight threshold; and 
responsive to the determining that each weight of the second plurality of weights is higher than the weight threshold, selecting the plurality of location profiles for comparison with the first location profile.  

Claim 17 is substantially similar to rejected claim 2 above.

Claims 3, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal (US20090106077A1) and in view of Anderson (US20190019127 A1) and in further view of Tang (US11126971B1).

Claim 3 recites,  The method of claim 2, wherein: 
each weight of the plurality of weights is assigned to a user account of the second plurality of user accounts based upon an amount of communication between the first user account and the user account.  

Bhogal and Anderson teach the limitations of claim 2. Furthermore, Anderson teaches that criticality score can be based upon previous email correspondences. However, they do not teach the limitations of claim 3 regarding a weight based upon an amount of communication between two users.
Tang, in Col. 4 Lines 41-61, teaches that a relationship score between two people is weighted based on the number of messages sent between the two users.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the system of comparing and scoring of Bhogal and Anderson to include a weighting a score based on the amount of communication , as taught by Tang, in order to provide higher 

Claim 13 recites, The computing device of claim 12, wherein: 
each weight of the plurality of weights is assigned to a user account of the second plurality of user accounts based upon an amount of communication between the first user account and the user account.  

Claim 13 is substantially similar to rejected claim 3 above.

Claim 18 recites, The non-transitory machine readable medium of claim 17, wherein: 
each weight of the plurality of weights is assigned to a user account of the second plurality of user accounts based upon an amount of communication between the first user account and the user account.  

Claim 18 is substantially similar to rejected claim 3 above.

Claims 4, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal (US20090106077A1) and in further view of Derks (US20140280053 A1) and in further view of Kurtz (US 20170083954 A1).

Claim 4 recites, The method of claim 1, comprising: 
determining one or more hotels associated with the one or more second locations of the one or more user accounts; (Derks, Par. 0093 and Fig. 10)
controlling a graphical user interface of the first client device to display one or more selectable inputs corresponding to the one or more hotels; (Kurtz, Par. 0056-0057 and Fig. 8a-8c and 9a-9c)
receiving a first selectable input, via the graphical user interface, corresponding to a first hotel of the one or more hotels; and (Kurtz, Par. 0056-0057 and Fig. 8a-8c and 9a-9c)
controlling the graphical user interface of the first client device to display a hotel reservation interface associated with the first hotel.  (Kurtz, Par. 0056-0057 and Fig. 8a-8c and 9a-9c)

While Bhogal, in Par. 0016, teaches a meeting room reservation, and in par. 0027 determining the airport and terminal of the second user, it does not explicitly teach the limitations of claim 4 of determining a hotel associated with a location of a second user and allowing the first user to display and select the hotel.
Derks, in Par. 0093 and Fig. 10, teaches a system of meeting up with friends on a trip where there is a determination of a hotel associated with a second user and a graphical user interface for selecting inputs regarding a meet up destination. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the location of a second user of Bhogal to include an associated hotel with the second user, as taught by Derks, in order to provide the best location for a group of friends to meet (Derks, Par. 0004). 
While, Derks, in Fig. 12, teaches a potential list of meeting locations, the combination of Bhogal and Derks do not teach that the user interface display inputs corresponding to the hotel and receive inputs to display a hotel reservation
Kurtz, in Par. 0056-0057 and Fig. 8a-8b and 9a-9b, teaches an interface to display inputs corresponding to hotels and receiving an input which allows a user to display a hotel reservation 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the system of Bhogal and Derks to include an interface for displaying hotels and make an input for a hotel reservation, as taught by Kurtz, in order to provide the best rated hotels based on reviews by people the user knows (Kurtz, Par. 0005). 

Claim 14 recites, The computing device of claim 11, the operations comprising: 
determining one or more hotels associated with the one or more second locations of the one or more user accounts; 
controlling a graphical user interface of the first client device to display one or more selectable inputs corresponding to the one or more hotels; 
receiving a first selectable input, via the graphical user interface, corresponding to a first hotel of the one or more hotels; and 
controlling the graphical user interface of the first client device to display a hotel reservation interface associated with the first hotel.  

Claim 14 is substantially similar to rejected claim 4 above.

Claim 19 recites, The non-transitory machine readable medium of claim 16, the operations comprising: 
determining one or more hotels associated with the one or more second locations of the one or more user accounts; 
controlling a graphical user interface of the first client device to display one or more selectable inputs corresponding to the one or more hotels; 
receiving a first selectable input, via the graphical user interface, corresponding to a first hotel of the one or more hotels; and 
controlling the graphical user interface of the first client device to display a hotel reservation interface associated with the first hotel.  

Claim 19 is substantially similar to rejected claim 4 above.

Claims 5, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal (US20090106077A1) and in further view of Derks (US20140280053 A1).

Claim 5 recites, The method of claim 1, comprising: 
determining one or more destination locations associated with the location; (Bhogal, Par. 0016)
controlling a graphical user interface of the first client device to display one or more indications of the one or more destination locations; (Derks, Par. 0093 and 0094)
receiving, via the graphical user interface, one or more inputs corresponding to a first destination option of the one or more destination options and a second user account of the one or more user accounts; and (Derks, Par. 0094-0096)
transmitting a second notification to a second client device associated with the second user account, wherein the second notification is indicative of the first destination option and the first user account.  (Derks, par. 0047)

	Bhogal teaches the limitations of claim 1 and also in par. 0016, teaches a location for the users to meet (i.e. determining a destination location ass associated with the location).
	However, Bhogal does not teach the remaining limitations of claim 5.

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the system of meeting a contact of Bhogal to include an interface for selecting various destination locations and transmitting the selection to the other users, as taught by Derks, in order to provide the best location for a group of friends to meet (Derks, Par. 0004 and 0047). 

Claim 15 recites, The computing device of claim 11, the operations comprising: 
determining one or more destination locations associated with the location; 
controlling a graphical user interface of the first client device to display one or more indications of the one or more destination locations; 
receiving, via the graphical user interface, one or more inputs corresponding to a first destination option of the one or more destination options and a second user account of the one or more user accounts; and 
transmitting a second notification to a second client device associated with the second user account, wherein the second notification is indicative of the first destination option and the first user account.  

Claim 15 is substantially similar to rejected claim 5 above.

Claim 20 recites, The non-transitory machine readable medium of claim 16, the operations comprising: 
determining one or more destination locations associated with the location; 
controlling a graphical user interface of the first client device to display one or more indications of the one or more destination locations; 
receiving, via the graphical user interface, one or more inputs corresponding to a first destination option of the one or more destination options and a second user account of the one or more user accounts; and 
transmitting a second notification to a second client device associated with the second user account, wherein the second notification is indicative of the first destination option and the first user account.

Claim 20 is substantially similar to rejected claim 5 above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bhogal (US20090106077A1) and in further view of Hale (US 20180234381 A1)

Claim 6 recites, The method of claim 1, comprising: 
determining one or more items associated with one or more determined weather conditions of the location during the time; and  
OA11994US0042controlling a graphical user interface of the first client device to display one or more indications of the one or more items.  

While Bhogal teaches the limitations of claim 1, it does not explicitly teach determining items associated with weather conditions of the location during the time and controlling an interface to display one or more indications of the item.

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the calendar based meeting system of Bhogal to include an interface for determining and displaying weather for the meeting, as taught by Hale, in order to inform the user regarding conditions and temperature for the scheduled meeting (Hale, Fig. 13)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bhogal (US20090106077A1) and in further view of Fei (US 20180330335 A1)

Claim 7 recites, The method of claim 1, comprising: 
determining one or more third times associated with an availability of a second user associated with a second user account of the one or more user accounts; (Bhogal, Par. 0015)(Fei, Fig. 6A)
controlling a graphical user interface of the first client device to display one or more indications of the one or more third times; (Fei, Par. 0071 and Fig. 6A)
receiving, via the graphical user interface, an input corresponding to a first time of the one or more third times; and (Fei, Par. 0073 and Fig. 6B)
transmitting a second notification to a second client device associated with the second user account, wherein the second notification is indicative of the first time and the first user account.  (Fei, Par. 0076)

Bhogal, in par. 0015, teaches that a first user is given possibilities for meetings (i.e. one or more third time associated with an availability of a second user). 
However, it does not teach the limitations of displaying one or more indications of additional times of availability and receiving and input and transmitting a notification indicative of a time.

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the calendar based meeting system of Bhogal to include an interface to select from a plurality of available times and notify a second user, as taught by Fei, in order to provide obtain necessary information about the meeting in a structured manner (Fei, Par. 0004)

Claim 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over Bhogal (US20090106077A1) and in further view of Goldsmith (US 20140189016 A1)

Claim 9 recites, The method of claim 1, comprising: 
monitoring email messages associated with the first user account, wherein the location and the time are determined by identifying the location and the time in the email messages.  

While Bhogal, in par. 0016, teaches location and time are determined by a calendar, it does not explicitly teach that the location and time are determined by email messages.
Goldsmith, in Par. 0058, teaches that a user’s schedule can be obtained from emails.
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include obtaining a user’s schedule from emails as taught by Goldsmith in the system of Bhogal, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 10 recites, The method of claim 1, comprising: 
monitoring social network activity associated with the first user account, wherein the location and the time are determined by identifying the location and the time in a social network message associated with the social network activity.  

While Bhogal, in par. 0016, teaches location and time are determined by a calendar, it does not explicitly teach that the location and time are determined by social network messages.
Goldsmith, in Par. 0058, teaches that a user’s schedule can be obtained from social network posts.
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include obtaining a user’s schedule from social network messages as taught by Goldsmith in the system of Bhogal, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628